PER CURIAM.
This appeal is from the entry of a peremptory writ of mandamus compelling the defendant, Town of Mangonia Park, to cancel five (5) licenses for the sale of alcoholic beverages. Four of the licenses are for the sale of beer and wine only and fall within the classification under F.S. Section 561.34(2), F.S.A.1965. The other license comes within F.S. Sections 561.34 (3)-(8), F.S.A.1965, and permits the sale *144of beverages of any alcoholic content. This latter license clearly falls within the population restrictions of Section 561.20(1) limiting the number of licenses that may be issued within a municipality. Inasmuch as the defendant town has less than 1,251 residents the issuance of such a license to George’s Smokehouse was clearly improper, a fact that defendant now concedes. State ex rel. Village of North Palm Beach v. Cochran, Fla.1959, 112 So.2d 1.
The other four licenses, being for beer and wine only, are not among those limited by population. Their issuance was therefore not improper. To the extent the peremptory writ seeks to compel cancellation of beer and wine licenses it is reversed. As to all other aspects the entry of the writ is affirmed.
Affirmed, in part; reversed in part.
WALDEN, C. J., McCAIN, J., and BARNS, PAUL D., Associate Judge, concur.